Citation Nr: 0410515	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen 
a claim for service connection for a deflected nasal septum.

2.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for fracture of the left cheekbone.

3.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA), that held that no new and material evidence had been 
submitted to reopen claims for entitlement to service connection 
for deflected nasal septum and fracture of left cheek bone, and 
increased the rating for lumbosacral strain with degenerative 
changes at L4-5 and L5-S1 (hereinafter lumbosacral spine 
disability) from 0 to 10 percent.

The claim for an increased rating for lumbosacral spine disability 
will be addressed in the remand following the decision below.


FINDINGS OF FACT

1. All information and evidence necessary for equitable 
disposition of the issues decided herein have been obtained.

2. In a September 1974 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for deflected nasal 
septum and injury to nose, and fracture of left cheekbone. The 
veteran did not appeal this denial.

3. The evidence submitted since the September 1974 decision does 
not bear directly and substantially upon the specific matters 
under consideration, is cumulative or redundant, and is not, by 
itself or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly decide 
the merits of the claims. 




CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a 
claim for service connection for deflected nasal septum. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has not been presented to reopen a 
claim for service connection for fractured left cheekbone. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law. It is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). The 
liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen. See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). The Board will assume, for the purposes of 
this decision, that the provisions of the VCAA and the 
implementing regulations are applicable to the present appeal, 
except as noted below. 

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim. They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing and 
the scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who attempts 
to reopen a previously denied claim. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f). Although the rule is 
generally effective November 9, 2000, the amended definition of 
new and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2003), is not liberalizing. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement the 
VCAA and do not provide any rights other than those provided by 
the VCAA. The provisions implementing the VCAA are applicable to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will provide 
to a claimant trying to reopen a finally decided claim, provide 
rights in addition to those provided by the VCAA. The authority to 
provide such additional assistance is provided by 38 U.S.C.A. § 
5103A(g), which provides that nothing in § 5103A shall be 
construed to preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers appropriate. 
Because VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a finally 
decided claim received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629. They 
are not applicable to the appellant's claims to reopen, which were 
received long before that date.

The Board notes that the VCAA and the implementing regulations 
were in effect when the veteran's claim to reopen was most 
recently considered by the RO. The record reflects that in a 
letter dated in May 2000 the RO advised the veteran that he would 
need to furnish new and material evidence to reopen his claim for 
service connection.  The RO defined new and material evidence, and 
requested that the veteran submit the evidence as soon as 
possible.  Also in a letter dated in July 2001, the RO notified 
the veteran of the VA claims process with respect to his claims.  
The veteran was notified of what evidence qualified as new and 
material evidence and what evidence was required to establish 
entitlement to service connection for his claims.  He was also 
notified of what information VA would obtain for him, and what 
information and evidence he still needed to submit, when and where 
to send the information or evidence, what VA had already done to 
help with the claim, and whom to contact with any questions.  He 
was advised of VA's duty to assist in obtaining evidence for his 
claim, and that VA had already obtained service medical records 
and a VA examination report.  Thus the veteran and his 
representative have been informed of the law and regulations 
governing the claims, the evidence and information necessary to 
substantiate his claims, the information required of him to enable 
the RO to obtain evidence in support of his claims, the assistance 
that VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit if 
he did not desire the RO to obtain such evidence on his behalf.  

Additionally, in the rating decision, statement of the case, and 
supplemental statement of the case, the veteran was again informed 
of the law and regulations governing the claims, VA's duty to 
assist and notify, of what evidence was necessary for entitlement 
o the benefits claimed, and the reasons for denial of his claims.  
The claims file contains the veteran's service medical records and 
post-service medical records considered in conjunction with the 
unappealed September 1974 RO rating decision, as well as VA and 
private medical evidence received thereafter. Therefore, the Board 
is satisfied that the RO has complied with both the notification 
requirements, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and the duty to assist requirements of the VCAA and the 
implementing regulations.


II. New and Material Evidence

To establish service connection for a particular disability, the 
evidence must show that the disability resulted from disease or 
injury which was incurred in or aggravated by active service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As explained below, the Board has found the evidence and 
information currently of record to be insufficient to substantiate 
the veteran's claim to reopen.

In a decision dated in September 1974, the RO denied service 
connection for injury to nose and broken cheekbone on the basis 
that the service medical records and x-rays were negative for 
fractures, showed no evidence of a nose injury or nose fracture in 
service, current x-rays showed no deformity or evidence of 
fractures of the nasal bones or sinus in service, and it was 
improbable that a current deflected nasal septum was the result of 
alleged fractures in service.

In that decision the RO considered the veteran's service medical 
records, which are negative for abnormal findings pertinent to a 
fractured left cheekbone or fractured nose. Also considered was an 
August 1974 VA examination of the veteran's nose, nasal septum and 
cheekbone, and related x-rays taken in August 1974, eight years 
after service discharge. The veteran was notified of this decision 
and of his appeal rights. However, he did not appeal.

Thereafter, in April and June 2000, the veteran petitioned to 
reopen the previously denied claims. In a November 2001 rating 
decision, the RO found that no new and material evidence had been 
submitted, giving rise to the instant appeal.

At the time of the denial of service connection in September 1974, 
the record contained the service medical records and x-ray 
reports, and records of VA examination in August 1974, eight years 
after service discharge. The service records showed reports in 
August 1965 referencing pain over a fracture site on the left 
cheek, with an impression of facial neuritis. August 1965 dental 
records noted hospitalization from August 26, 1965 to August 30, 
1965 for left facial fracture, with no treatment needed.

Service records also included a May 1966 referral to Ear Nose and 
Throat (ENT) clinic for evaluation of constant pain in the left 
temple for three days recited a history of fracture of the left 
maxilla in September 1965 while playing football - with the area 
sensitive to pressure. In a May 1966 ENT consultation for 
evaluation of intermittent facial pain in area above and lateral 
to the left eye, for possible sinus involvement, the examiner 
noted that x-rays revealed no dental pathology, no sinus problems, 
and there was no history of sinusitis. Pain was reported as 
precipitated by hot or cold foods. Examination of the ears, nose 
and throat were found within normal limits, and diagnostic 
impression was trigeminal neuralgia. X-rays of the sinuses and 
mandibles to rule out fracture from previously reported trauma in 
September 1965, showed no significant abnormality. A May 1966 
dental record showed a diagnosis of abscess, periapical, acute, 
and tooth 13 removal. The veteran was separated from service in 
July 1966.

The RO also considered an August 1974 VA x-ray examination which 
noted that there was no deformity or evidence of fracture of the 
nasal bones. The sinuses were noted as appearing clear, with no 
fracture, and zygomatic arches were normal. There was a good 
fairly straight bony nasal septum. ENT examination revealed 
complaints of obstructive breathing on the left side of the nose. 
The examiner found no apparent external deformity, and it was 
noted that the septum was deviated broadly to the left, moderately 
obstructive, middle meati patent and clear, and no apparent 
displacement at the naso-maxilla junction. X-ray studies showed no 
deformity or evidence of fractures of the nasal bone or involving 
a sinus. A diagnosis of deflected nasal septum, etiology uncertain 
(result of alleged fractures improbable) was noted in August 1974.

The evidence received since the September 1974 rating decision 
consists of VA and private outpatient treatment records including 
x-rays and computed tomography (CT) scan, a May 2001 VA 
examination for unrelated conditions, and statements from the 
veteran and lay statements from his siblings.

The VA records of outpatient treatment reflect a reported history 
of fracture of the left cheek bone and nose in service. Records 
from January 2000 to May 2002 show diagnosis and treatment for 
obstructive sleep apnea, breathing problems, and chronic 
sinusitis. March 2000 maxillofacial CT scan shows findings of 
nasal septum deviation with large spur, left maxillary sinus 
retention cyst or polyp and moderate right maxillary sinus 
disease, with mild sphenoid and ethmoid sinusitis.

The private treatment records from October 1999 to May 2000 from 
the veteran's primary care physician and medical group relate 
reports of fracture of the left cheekbone and a broken nose in 
service, and treatment of other unrelated disabilities. Diagnoses 
include a severely deviated nasal septum and obstructive breathing 
from the nose and throat. A private surgeon's report dated in June 
2000 noted the presence of a severely deviated nasal septum and 
throat narrowing, and recommended septoplasty. However, none of 
these VA or private records and statements provides an opinion 
linking the current problems with the veteran's period of active 
service, to include the reported fractures in service.

Similarly, the lay statements and arguments by the veteran through 
his representative do not provide a basis for reopening the 
previously disallowed claim. To the extent that various lay 
statements have been offered in an attempt to establish that the 
veteran sustained nose and cheek fracture in service related to 
the current disabilities, the Board notes that such evidence 
constitutes reiterations of prior assertions made in 1974. 
Moreover, none of the authors is shown to possess the appropriate 
medical expertise and training to competently offer a medical 
opinion in this regard; therefore, any statements purporting to do 
so cannot constitute material evidence. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, a review of the claims file shows that the claim was 
originally denied in 1974 on the basis that x-rays in service in 
1966, and x-rays taken eight years after service in 1974, failed 
to confirm any residuals of the asserted fractures, and it was 
improbable that a current deflected nasal septum was the result of 
alleged fractures in service. Newly submitted evidence since 
September 1974 fails to demonstrate a causal connection between 
the currently claimed disabilities and the veteran's period of 
active service. The evidence submitted since the September 1974 RO 
decision is cumulative or redundant of previously considered 
evidence, and/or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

ORDER

The Board having determined that new and material evidence has not 
been presented, reopening of the claim of entitlement to service 
connection for fracture of left cheekbone and deflected nasal 
septum is denied.

REMAND

During the pendency of this appeal, and after the RO's most recent 
November 2001 consideration of the veteran's lumbosacral 
disability claim, VA amended the schedular criteria for evaluating 
Intervertebral Disc Syndrome under Diagnostic Code 5293. See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002), effective from September 
2002. The criteria for evaluating disabilities of the spine were 
also revised, effective from September 2003.  See 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Codes 5235 to 5243, and Plate V).

When regulations are changed during the course of a veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
Since the veteran's increased evaluation requires consideration of 
both old and revised criteria, the veteran should be provided 
notice of the revised regulations and an opportunity to present 
additional evidence and/or argument in support of his claim. 38 
C.F.R. § 20.903(c). Moreover, the recent VA examination reports 
and findings for the lumbosacral spine are not adequate for 
purposes of evaluating the veteran's low back disability under the 
new criteria. 

Finally, the Board notes that records pertaining to any VA 
treatment of the veteran's low back disability since May 2002 have 
not been associated with the claims folder. These records are 
considered part of the record on appeal since they are within VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following action:

1.  The RO should request that the veteran submit a copy of any 
pertinent evidence in his possession that is not already of 
record.

2.  It should also undertake appropriate development to obtain a 
copy of any other VA and non-VA records pertaining to treatment or 
evaluation of the veteran's low back disability since May 2002.  

3.  If the RO is unsuccessful in obtaining a copy of any pertinent 
records identified by the appellant, the RO should so inform the 
appellant and request him to provide a copy of such records.

4.  Thereafter, the RO should make arrangements for the veteran to 
be afforded a VA examination by a physician with appropriate 
expertise to determine the current degree of severity of his 
service-connected low back disability.  The claims folder, to 
include a copy of this Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all symptomatology due to the 
veteran's service-connected low back disability, and to the extent 
possible distinguish the manifestations of the service-connected 
disability from those of any other disorder present.  Any 
indicated studies, including an X-ray study and range of motion 
testing in degrees, should be performed.  

The examiner should note the exact measurements for forward 
flexion, extension, lateral flexion, lateral rotation and 
specifically identify any excursion of motion accompanied by pain.  
The examiner should identify any objective evidence of pain and 
provide an assessment of the degree of severity of any pain.

The examiner should specifically address whether there is 
localized tenderness, muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, in a standing position; 
listing of the whole spine to the opposite side or other 
abnormality of spinal contour; positive Goldthwaite's sign; 
abnormal mobility on forced motion, and/or guarding.  If guarding 
or muscle spasm is found, the examiner should indicate whether it 
is sufficiently severe to result in an abnormal gait. 

Tests of joint motion against varying resistance should be 
performed.  The extent of any incoordination, weakened movement 
and excess fatigability on use should be described.  To the extent 
possible the functional impairment due to incoordination, weakened 
movement and excess fatigability should be assessed in terms of 
additional degrees of limitation of motion.  If this is not 
feasible, the examiner should so state.  

The examiner should also express an opinion concerning whether 
there would be additional limits on functional ability on repeated 
use or during flare-ups (if the veteran describes flare-ups), and, 
if feasible, express this in terms of additional degrees of 
limitation of motion on repeated use or during flare-ups.  If this 
is not feasible, the examiner should so state.  

If the lumbosacral spine is ankylosed, the examiner should 
identify the angle of ankylosis, provide an opinion as to whether 
it is at a favorable or unfavorable angle, and indicate whether it 
results in difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  

The examiner should specifically identify any evidence of 
neuropathy due to the service-connected disability, to include 
reflex changes, characteristic pain, and muscle spasm.  Any 
functional impairment of the lower extremities, if any, due to 
disc disease should be identified, and the examiner should assess 
the frequency and duration of any episodes of intervertebral disc 
syndrome, and in particular should assess the frequency and 
duration of any episodes of acute signs and symptoms of 
intervertebral disc syndrome that require bed rest prescribed by a 
physician and treatment by a physician.  In addition, the veteran 
should be examined consistent with the newly revised criteria for 
disabilities of the spine.

The examiner should provide an opinion concerning the impact of 
the veteran's service-connected low back disability on his ability 
to work.  The rationale for all opinions expressed should also be 
provided.

5.  The RO should undertake any other development and/or 
corrective action it determines to be indicated and then 
readjudicate the claim based on a de novo review of all pertinent 
evidence and consideration of all potentially applicable criteria.  

6.  If the claim is not granted to the veteran's  satisfaction, 
the case should be returned to the Board for further 
consideration, after the usual appellate processing.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).b

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



